Citation Nr: 1101946	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis and bursitis.

2.  Entitlement to service connection for left shoulder 
tendonitis and bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981, 
from January 2004 to April 2005, and from May 2006 to September 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2008 and April 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his January 2009 substantive appeal, the Veteran asserted that 
his shoulder disabilities preexisted his third period of service.  
Review of the claims file reveals that no opinion with respect to 
the relationship between the Veteran's bilateral shoulder 
disabilities and his military service, on a direct basis or on 
the basis of aggravation, is of record.  While the December 2007 
VA examiner diagnosed tendonitis and bursitis of both shoulders, 
he neglected to provide a nexus opinion.  The April 2008 VA 
examination did not even address the claimed shoulder disability.  
For these reasons, a new VA joints examination is required so 
that the nature of the Veteran's shoulder disabilities can be 
determined, and an opinion obtained as to whether any shoulder 
disability that preexisted his third period of service was 
aggravated by subsequent periods of service.

Accordingly, the issues of entitlement to service connection for 
right shoulder tendonitis and bursitis and entitlement to service 
connection for left shoulder tendonitis and bursitis are REMANDED 
for the following actions:

1.  Schedule the Veteran for a VA joints 
examination to determine the existence of, 
and etiology of, a right and/or left shoulder 
disorder.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests, including radiographic studies, deemed 
necessary for an accurate assessment must be 
conducted.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must provide an opinion as to 
whether any current right and/or left 
shoulder disorder found is at least as likely 
as not (50 percent probability or greater) 
related to the Veteran's military service.  
The examiner should also discuss whether, if 
it is determined that a right and/or left 
shoulder disability preexisted the Veteran's 
third period of service, whether any 
preexisting disability was at least as likely 
as not aggravated by subsequent periods of 
service.  

A complete rationale must be provided for any 
opinion expressed.  If the examiner feels 
that the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. no 
one could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional facts 
are required, or the examiner does not have 
the needed knowledge or training).

2.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2010).  If the 
Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After undertaking the development above, 
readjudicate the Veteran's claims.  If either 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


